The plaintiff in error was convicted on an information charging that in Seminole county, February 24, 1925, the said Legus Beard did willfully and unlawfully have in his possession about 120 gallons of corn mash, capable of being manufactured into corn whisky with the unlawful intent to manufacture the same into corn whisky, and in accordance with the verdict of the jury was sentenced to pay a fine of $500 and to be confined in the county jail for six months.
The only error assigned is that the verdict is not sustained by sufficient evidence.
J.A. Doyle, sheriff, testified that with three deputies he visited the defendant's place, near the church house just south of Seminole, about 2 miles, and found two barrels of mash and two stills; about 125 steps west of the defendant's house found also a still worm and buckets; that there was a spring near by; that there is a plain beaten path that leads from there to the defendant's house. The defendant did not testify.
The testimony by the state undisputed was clearly sufficient to sustain the verdict and judgment of conviction. *Page 93 
The judgment appealed from is therefore affirmed.
EDWARDS and DAVENPORT, JJ., concur.